                       IN TIIB UNITED STATES DISTRICT COURT
                   FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. 5:16-CR-256-D
                                   No. 5:20-CV-648-D


RON CHRISTOPHER WIIlTLEY,                  )
                                           )
                           Petitioner,     )
                                           )
                   v.                      ).                       ORDER
                                           )
UNITEDSTATESOFAMERICA,                     )
                                           )
                           Respondent.     )


       On December 1, 2020, Ron Christopher Whitley ("Whitley'') moved nm se under 28 U.S.C.

§ 2255 to vacate, set aside, or correct his 156-month sentence [D.E. 71]. On January 29, 2021, the

government moved to dismiss Whitley's motion [D.E. 76] and filed a memorandum in support [D.E.

77]. On April 20, 2021, Whitley responded in opposition to the government's motion [D.E. 81].

As explained below, the court grants the government's motion to dismiss and dismisses Whitley's

section 2255 motion.

                                                  I.

       On February 6, 2017, without a plea agreement, Whitley pleaded guilty to three counts of

distribution and possession with intent to distribute a quantity ofheroin (counts one, two, and three).

See [D.E. 23]; Rule 11 Tr. [D.E. 36] 20-22. On May 9, 2017, the government moved forrevocation

of Whitley's supervised release in case number 5:10-CR-236-D. See Am. Mot., United States v.

Whitley.No.5:10-CR-236-D, [D.E.158] (E.D.N.C.May9,2017). OnMay23,2017, thecourtheld

Whitley's sentencing and revocation hearings and adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See [D.E. 26, 28]; Sent. Tr. [D.E. 37] 4. The court found Whitley's



            Case 5:16-cr-00256-D Document 82 Filed 06/17/21 Page 1 of 7
total offense level to be 31, his criminal history category to be VI, and his advisory guideline range

to be 188 to 235 months' imprisonment. See Sent. Tr. [D.E. 37] 10-13. After thoroughly

considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Whitley to 235

months' imprisonment on each count to run concurrently. See id. at 23-26. Next, the court

addressed the government's revocation motion. Whitley admitted to the two violations contained

in the motion. See id. at 29. The court determined Whitley's policy statement range to be 18 to 24

months' imprisonment with a statutory maximum of 35 months' imprisonment. See id. After fQlly

considering the arguments of counsel, the court sentenced Whitley to 24 months' imprisonment to

run consecutive to Whitley's 235-month sentence. See id at 33. Whitley appealed. See [D.E. 31].

On June 12, 2018, the United States Court of Appeals for the Fourth Circuit affirmed Whitley's

revocation sentence but vacated and remanded Whitley's 235-month sentence because Whitley's

conviction for conspiracy to distribute and possess with intent to distribute cocaine base was not a

controlledsubstanceoffenseunderU.S.S.G. §4Bl.2(b). SeeUnitedStatesv. Whitley. 737F.App'x

147, 149--50 (4th Cir. 2018) (per curiam) (unpublished).

       On October 25, 2018, the court held Whitley's resentencing hearing and adopted the facts          1




set forth in the amended PSR. See [D.E. 48, 50]; Resentencing Tr. [D.E. 58] 4. The court

determined Whitley's new total offense level to be 15, including a two-level enhancement for

Whitley's leadership role, his criminal history category to be VI, and his advisory guideline range

to be 30 to 37 months' imprisonment. See Resentencing Tr. [D.E. 58] 6. The court then upwardly

departed under U.S.S.G. § 4Al.3 to a total offense level 27 and criminal history category VI,

yielding an advisory guideline range of 130 to 162 months' imprisonment. See id at 6--20. After

thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Whitley

to 156months' imprisonment. See id. 31-35; [D.E. 52]. Whitley appealed. See [D.E. 54]. On July

                                                  2

            Case 5:16-cr-00256-D Document 82 Filed 06/17/21 Page 2 of 7
16, 2019, the Fourth Circuit affirmed this court's judgment. See United States v. Whitley. 781 F.

App'x 176, 179 (4th Cir.) (per curiam) (unpublished), cert. deni~ 140 S. Ct. 561 (2019).

       In Whitley's section 2255 motio~ Whitley argues (1) that the court erred in upwardly

departing and imposing a leadership role enhancement and (2) that he received ineffective assistance

of counsel because his lawyer instructed him not to object to the leadership role enhancement. See

[D.E. 71] 4-5.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqb!!l, 556 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of Am>eals, 626 F.3d 187, 190 (4th Cir. 2010), aff'g,

566 U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See,~, Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

summary judgment. See, e.&, Fed. R. Evid. 20l(d); Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551

U.S. 308, 322 (2007); Philips v. Pitt Cncy:. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motio~ the court is not limited to the motion itself. The court may

consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993). Likewise, a court may rely on its own famiHarity with the case. See,

e.g.• Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359--60 (4th Cir. 2013).

                                                 3

            Case 5:16-cr-00256-D Document 82 Filed 06/17/21 Page 3 of 7
        Whitley argues that the court erred in its advisory guideline calculation by upwardly

departing and imposing a leadership role enhancement. Whitley, however, cannot use section 2255

to attack his. advisory guideline range retroactively. See, e_&, United States v. Foote, 784 F.3d 931,

935-36 (4th Cir. 2015); United States v. Pregent, 190 F.3d 279, 283-84 (4th Cir. 1999) ("Barring

extraordinary circumstances ... an error in the application of the Sentencing Guidelines cannot be

raised in a [section] 2255 proceeding.").

       Alternatively, Whitley procedurally defaulted this claim by failing to raise it on direct appeal.

Thus, the general rule of procedural default bars Whitley from presenting this claim under section

2255. See, e.g., Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley v. United States, 523

U.S. 614,621 (1998); United States v. Fugit 703 F.3d 248,253 (4th Cir. 2012); United States v.

Sanders, 247 F.3d 139, 144 (4th Cir. 2001 ). Furthermore, Whitley has not plausibly alleged "actual

innocence" or "cause and prejudice" resulting from the alleged error about which he now complains.

See Bousley, 523 U.S. at 622-24; Coleman v. Thompson, 501 U.S. 722, 753 (1991); United States

v. Frady. 456 U.S. 152, 170 (1982); United States v. Pettiford, 612 F.3d270, 280-85 (4th Cir. 2010);

Sanders, 247 F.3d at 144; United States v. Mikalajunas, 186 F.3d 490, 492-95 (4th Cir. 1999).

Thus, the claim fails.

      · Alternatively, Whitley's claim that the court erred in upwardly departing lacks merit. The

court explained its reasons for upwardly departing, and the upward departure was supported by

adequate evidence. See Sent. Tr. [D.E. 58] 6--20; United States v. Rios, 846 F. App'x 184, 186 (4th

Cir. 2021) (per curiam) (unpublished); cf. United States v. Talbott, 26 F. App'x 167, 168 (4th Cir.

2001) (per curiam) (unpublished) ("[A] district court may summarily dismiss any facially meritless

claims under Rule 4 of the Rules Governing Section 2255 Proceedings[.]"); cf. [D.E. 71] 4.

Likewise, Whitley's claim that the court erred in applying the leadership role enhancement fails. The

                                                  4

            Case 5:16-cr-00256-D Document 82 Filed 06/17/21 Page 4 of 7
court properly applied the enhancement because Whitley supervised the drug trafficking activities

ofaleastoneotherperson(i.e., China Brewer). SeePSR [D.E. 26] ,r,f 8-9, 62; U.S.S.G. § 3Bl.l(c);

id. § 3B 1.1 cmt. n.2; United States v. Rodriguez, 827 F. App'x 293, 297 (4th Cir. 2020) (per curiam)

(unpublished).

       Next, Whitley alleges that he received ineffective assistance of counsel because his lawyer

allegedly instructed him not to object to the leadership role enhancement. The "Sixth Amendment

entitles criminal defendants to the effective assistance of counsel-that is, representation that does

not fall below an objective standard of reasonableness in light of prevailing professional norms."

Bobbyv. Van Hook, 558 U.S. 4, 7 (2009) (per curiam) (quotations omitted). The Sixth.Amendment

right to counsel extends to all critical stages of a criminal proceeding, including plea negotiations,

trial, sentencing, and appeal. See, e.g., Lafler v. Cooper, 566 U.S. 156, 1~5 (2012); Missouri v.

Fiye, 566 U.S. 134, 140 (2012). "[S]entencing is a critical stage of trial at which a defendant is

entitled to effective assistance of counsel, and a sentence imposed without effective assistance must

be vacated and reimposed to permit facts in mitigation of punishment to be fully and freely
                                                                \



developed;" United States v. Breckenridge, 93 F.3d 132, 135 (4th Cir. 1996). To state a claim of

ineffective assistance of counsel in violation of the Sixth Amendment, Whitley must show that his

attorney's performance fell below an objective standard of reasonableness and that he suffered

prejudice as a result See Strickland v. Washingto:Q, 466 U.S. 668, 687-91 (1984).

       When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "eHminate the distorting

effects of hindsight." Id. at 689. Therefore, the "court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

                                                  5

            Case 5:16-cr-00256-D Document 82 Filed 06/17/21 Page 5 of 7
party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result of the proceeding would have been different." Id. at 694.

        Whitley has not plausibly alleged deficient performance at sentencing. Whitley supervised

the drug trafficking activities of China Brewer, including directing her to deliver 40 bags of heroin

to a confidential informant. See PSR [D.E. 26] ff 8-9. Accordingly, even if defense counsel had

objected to the section 3Bl.l(c) enhancement, the objection would have failed. See U.S.S.G. §

3B 1.1 (c); id. § 3B 1.1 cmt. n.2; Rodriguez, 827 F. App'x at 297. Defense counsel's performance at

sentencing was adequate and falls within the wide range of professional performance. See

Strickland, 466 U.S. at 691. Simply put, the Sixth Amendment does not require a lawyer to make

all non-frivolous objections, much less baseless objections. See Knowles v. Mirzayance, 556 U.S.

111, 12~26 (2009). On this record, there was no deficient performance.

       Alternatively, Whitley has not plausibly alleged prejudice concerning counsel's performance

at sentencing. To prove prejudice from deficient performance at sentencing, a defendant must prove

a reasonable probability that the defendant would have been sentenced differently if the error had

not occurred. See Sears v. Upto:u, 561 U.S. 945, 955-56 (2010); United States v. Carthome, 878

F.3d458, 469-70 (4th Cir. 2017). "A reasonable probability is a probability sufficientto undermine

confidence in the outcome." Strickland, 466 U.S. at 694. In light, ofthis court's extensive discussion

of the section 3553(a) factors, Whitley has not plausibly alleged that counsel could have done

something differently to obtain a different sentence for Whitley. Furthermore, this court's alternative

variant sentence defeats any claim that counsel's performance at sentencing prejudiced Whitley. See

Molina-Martinezv. United States, 136 S. Ct. 1338, 1345-47 (2016); United States v. Felmrum, 793

F.App'x 170, 173-74(4thCir. 2019) (percuriam) (unpublished); UnitedStatesv. Gomez-Jimene~

750 F.3d 370, 382-86 (4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 160--65 (4th Cir.

                                                  6

            Case 5:16-cr-00256-D Document 82 Filed 06/17/21 Page 6 of 7
2012). Thus, Whitley has not plausibly alleged prejudice. See, e.g., Sears, 561 U.S. at 956;

Strickland, 466 U.S. at 689--700.

       After reviewing the claims presented in Whitley's motion, the court finds that reasonable

jurists would not find the court's treatment of Whitley's claims debatable or wrong and that the

claims do not deserve encouragement to proceed any further. Accordingly, the court denies a

_certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336--38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                II.

       In sum, the court GRANTS the government's motion to dismiss [D.E. 76], DISMISSES

Whitley's section 2255 motion [D.E. 71 ], and DENIES a certificate of appealability. The clerk shall

close the case.

       SO ORDERED. This .1!e. day of June 2021.




                                                       iAtms~~it~ m
                                                       United States District Judge




                                                 7

            Case 5:16-cr-00256-D Document 82 Filed 06/17/21 Page 7 of 7
